NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
JUNIPER NETWORKS, INC.,
Plain,tiff-Appellant,
V.
PETER M. SHIPLEY,
Defen,dant-Appellee.
2010-1327
Appea1 from the United States District C0urt for the
N0rthern District of Calif01'nia in case n0. 09-0696, Judge
Saundra. Br0Wn A1‘mstr0ng.
ON MOTION
Bef01'e LOURIE, Circuit Ju,dge.
0 R D E R
Juniper NetW0rkS, Inc. moves that this C0urt take ju-
dicial notice 0f the "existence and c0ntent" of Peter M.
Ship1ey’s WebSite archived on February 15, 2004 at the
"Inte1'net ArchiVe," . Shipley
0pp0ses. Juniper replies

J`UNIPER NETWORKS V. SHIPLEY 2
J udicial notice is proper only with respect to facts that
are not subject to reasonable dispute in that they are
either generally known or capable of accurate and ready
determination by resort to sources whose accuracy cannot
reasonably be questioned. Fed. R. Evid. 201 l\/Ioreover, it
is not uncommon for courts to take judicial notice of
factual information found on Internet websites. See, e.g.,
O'To0le u. Northrop Grumrnan Corp., 499 F.3d 1218 (10th
Cir. 2007). However, the archived website in question
was not offered to the district court, and that court was
consequently not able to make a determination as to its
relevance and weight or its contextual significance. lf
Juniper wished to rely on that evidence, it should have
submitted the evidence as part of the record in the district
court.
Furthermore, because Juniper makes an argument
concerning the complete archived website of which it
moves that judicial notice be taken, and because it cites
that archived website in its brief, the court determines
that Juniper must file a new opening brief that does not
discuss or cite the complete archived wehsite.
Accordingly,
IT ls ORDERED THAT:
(1) The motion is denied.
(2) Juniper's previously filed brief is rejected. Juni-
per is directed to file a corrected opening brief within 21
days of the date of filing of this order that excludes refer-
ence to the archived website. A copy of this order shall be
transmitted to the merits panel assigned to hear this
case.

3
JUNlPER NETWORKS V. SHIPLEY
FOR THE COURT
 1 0  fsi Jan Horbaly
Date J an Horbaly
ccc Jonathan S. Kagan, Esq.
Cole M. Fauver, Esq.
Clerk
l E
"saesi2ti%es:°“
SEP 10 2919
.|AN HORBAi.Y
CLERK